Order entered June 12, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01473-CV

                            PATRICK CRAWFORD, Appellant

                                              V.

                             CITIMORTGAGE INC., Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-02213

                                          ORDER
       The Court has before it appellant’s June 10, 2013 motion to include copy of Citimortgage

letter showing notice to purchase, sale or transfer of mortgage loan on 05/01/2013. The Court

DENIES the motion.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE